 Exhibit 10.2
[ex10-2.jpg]               

 
[ex10-2a.jpg]

 
 
SECURITY AGREEMENT
(Multiple Use)


 
1.     THE SECURITY. The undersigned Vertex Energy, Inc. (the "Pledgor") hereby
assigns and grants to Bank of America, N.A. its subsidiaries and affiliates
(collectively, "Bank") a security interest in the following described property
now owned or hereafter acquired by the Pledgor ("Collateral"):


(a) All accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, payment intangibles and general intangibles, including
all amounts due to the Pledgor from a factor; rights to payment of money from
the Bank under any Swap Contract (as defined in Paragraph 2 below); and all
returned or repossessed goods which, on sale or lease, resulted in an account or
chattel paper.
 
(b) All inventory, including all materials, work in process and finished goods.
 
(c) All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor, (including, but not limited to, the
equipment described in the attached Equipment Description, if any).
 
(d) All negotiable and nonnegotiable documents of title covering any Collateral,
 
(e) All accessions, attachments and other additions to the Collateral, and all
toots, parts and equipment used in connection with the Collateral.


(f) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral and sums due
from a third party which has damaged or destroyed the Collateral or from that
party's insurer, whether due to judgment, settlement or other process.


(g) All books data and records pertaining to any Collateral whether in the form
of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory ("Books and Records").


2.     THE INDEBTEDNESS. The Collateral secures and will secure all Indebtedness
of the Pledgor to the Bank. Each party obligated under any Indebtedness is
referred to in this Agreement as a "Debtor." "Indebtedness" means all debts,
obligations or liabilities now or hereafter existing, absolute or contingent of
the Debtor or any one or more of them to the Bank, whether voluntary or
involuntary, whether due or not due, or whether incurred directly or indirectly
or acquired by the Bank by assignment or otherwise, indebtedness shall include,
without limitation, all obligations of the Debtor arising under any Swap
Contract. "Swap Contract" means any interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, securities puts, calls, collars,
options or forwards or any combination of, or option with respect to, these or
similar transactions now or hereafter entered into between the Debtor and the
Bank.


Ref #: 1000420470 : - Vertex Energy, Inc.
Security Agreement (Multiple Use)
 
 

--------------------------------------------------------------------------------

 
3. PLEDGOR'S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:


(a) The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.


(b) The Pledgor resides (if the Pledgor is an individual), or the Pledgor’s
chief executive office (if the Pledgor is not an individual) is located, in the
state specified on the signature page hereof. In addition, the Pledgor (if not
an individual or other unregistered entity), is incorporated in or organized
under the laws of the state specified on such signature page. The Pledgor shall
give the Bank at least thirty (30) days notice before changing its residence or
its chief executive office or state of incorporation or organization. The
Pledgor will notify the Bank in writing prior to any change in the location of
any Collateral, including the Books and Records.


(c) The Pledgor will notify the Bank in writing prior to any change in the
Pledgor’s name, identity or business structure.


(d) Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Bank, and will keep the
Collateral free of all liens, claims, security interests and encumbrances of any
kind or nature except the security interest of the Bank.
 
(e) The Pledgor will promptly notify the Bank in writing of any event which
affects the value of the Collateral, the ability of the Pledgor or the Bank to
dispose of the Collateral, or the rights and remedies of the Bank in relation
thereto, including, but not limited to, the levy of any legal process against
any Collateral and the adoption of any marketing order, arrangement or procedure
affecting the Collateral, whether governmental or otherwise.
 
(f)     The Pledgor shall pay all costs necessary to preserve, defend, enforce
and collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Bank's security interest (collectively, the "Collateral
Costs"). Without waiving the Pledgor’s default for failure to make any such
payment, the Bank at its option may pay any such Collateral Costs, and discharge
encumbrances on the Collateral, and such Collateral Costs payments shall be a
part of the Indebtedness and bear interest at the rate set out in the
Indebtedness. The Pledgor agrees to reimburse the Bank on demand for any
Collateral Costs so incurred.


(g)      Until the Bank exercises its rights to make collection, the Pledgor
will diligently collect all Collateral.


(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such document
to the Bank, together with any necessary endorsements.


(i) The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Bank;
provided, however, that the Pledgor may sell inventory in the ordinary course of
business.


(j) The Pledgor will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (including
without limitation windstorm coverage, and hurricane coverage as applicable), to
the extent that any Collateral is of a type which can be so insured. Such
insurance shall be in form, amounts, coverages and basis reasonably acceptable
to the Bank, shall require losses to be paid on a replacement cost basis, shall
be issued by insurance companies  • acceptable to the Bank and include a loss
payable endorsement in favor of the Bank in a form acceptable to the Bank. Upon
the request of the Bank, the Pledgor will deliver to the Bank a copy of each
insurance policy, or, if permitted by the Bank, a certificate of insurance
listing all insurance in force,


 
Ref #: 1000420470 : - Vertex Energy, Lie.
Security Agreement (Multiple Use)        
                                                             
 
 

--------------------------------------------------------------------------------

 
(k) The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real properly or fixture, or other person having an interest in such
properly to the removal by the Bank of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.


4.     ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Bank may at
its option at any time, whether or not the Pledgor is in default:


(a) Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (ii) information on any contracts or other matters
affecting the Collateral.


(b) Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.
 
(c) Require the Pledgor to deliver to the Bank any instruments, chattel paper or
letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.


(d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the Bank's interest in the Collateral.


5.     DEFAULTS. Any one or more of the following shall be a default hereunder:


(a) Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the indebtedness, after giving effect to any applicable
grace or cure periods.
 
(b) The Pledgor breaches any term, provision, warranty or representation under
this Agreement, or under any other obligation of the Pledgor to the Bank, and
such breach remains uncured after any applicable cure period.
 
(c) The Bank fails to have an enforceable first lien (except for any prior liens
to which the Bank has consented in writing) on or security interest in the
Collateral.


(d) Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness.


(e) The Pledgor or any guarantor or other party obligated under any Indebtedness
becomes insolvent, or is generally not paying or admits in writing its inability
to pay its debts as they become due, fails in business, makes a general
assignment for the benefit of creditors, dies, or commences any case, proceeding
or other action under any bankruptcy or other law for the relief of, or relating
to, debtors.


(f) Any case, proceeding or other action is commenced against the Pledgor or any
guarantor or other party obligated under any Indebtedness under any bankruptcy
or other law for the relief of, or relating to, debtors.


(g) Any involuntary lien of any kind or character attaches to any Collateral,
except for liens for taxes not yet due.


 
Rcf #: 1000420470 : - Vertex Energy, Inc.
Security Agreement (Multiple Use)
 
 
 

--------------------------------------------------------------------------------

 
(h) The Pledgor has given the Bank any false or misleading information or
representations.


6. BANK'S REMEDIES AFTER DEFAULT. In the event of any default, the Bank may do
any one or more of the following, to the extent permitted by law:
 
(a) Declare any Indebtedness immediately due and payable, without notice or
demand.


(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.


(c) Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.


(d) Require the Pledgor to obtain the Bank's prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.


(e) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.

(f) Require the Pledgor to direct al! account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank's exclusive
control.


(g) Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.


(h) Enter upon the properly where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor’s equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.


(i) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor’s name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.


(j) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.


(k) Use or transfer any of the Pledgor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor. As used in this paragraph,
"Intellectual Properly" includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.


(I) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.


 
Ref#: 1000420470 : - Vertex Energy, Lie.
Security Agreement (Multiple Use)
 
 
 

--------------------------------------------------------------------------------

 
(m) Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor’s attorney-in-fact to perform alt acts and execute all documents
in connection therewith.


(n) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits {genera! or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank's agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor’s
Indebtedness.


(o)      Exercise any other remedies available to the Bank at law or in equity.
 
7. MISCELLANEOUS.


(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.


(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.


(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance satisfactory to the Bank.


(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. To the extent that the Bank has greater rights or
remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive the Bank of such rights and remedies as
may be available under federal law. Jurisdiction and venue for any action or
proceeding to enforce this Agreement shall be the forum appropriate for such
action or proceeding against the Debtor, to which jurisdiction the Pledgor
irrevocably submits and to which venue the Pledgor waives to the fullest extent
permitted by law any defense asserting an inconvenient forum in connection
therewith.


(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.
 
(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code.
 
(g)      In the event of any action by the Bank to enforce this Agreement or to
protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys' fees and allocated costs for
in-house legai services to the extent permitted by law.


(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surely or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.


(1) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at anytime, shall be equally applicable to
any new transactions thereafter.


 
Ref #: 1000420470 : • Vertex Energy, Inc.
Security Agreement (Multiple
Use)                                                                          
 
 
 

--------------------------------------------------------------------------------

 
(j) The Bank's rights hereunder shall inure to the benefit of its successors and
assigns. In the event of any assignment or transfer by the Bank of any of the
Indebtedness or the Collateral, the Bank thereafter shall be fully discharged
from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.


8. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT; (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


9. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 
Date: September 16, 2010

 

 
Bank of America
     
By: /s/ Joel Collins
Joel Collins, Officer
 
Authorized signer
     
Address for Notices:
 
Doc Retention – GCF
 
MO1-800-08-11
 
800 Market Street, 8th Floor
 
St. Luis, MO 63101-2510
     
Vertex Energy, Inc.
     
By: /s/ Benjamin P. Cowart
 
Benjamin P. Cowart, Chief Executive Officer
     
By: /s/ Chris Carlson
 
Chris Carlson, Vice President

 


 
Ref #: 1000420470 : - Vertex Energy, Inc.
Security Agreement (Multiple Use)
 
 
 

--------------------------------------------------------------------------------

 
Pledgor's Location (principal residence,
if the Pledgor is an individual;
chief executive office, if
the Pledgor is not an individual):


1331 Gemini Street Ste 103
Houston, Texas 77058-2729


Pledgor’s state of incorporation
or organization (if Pledgor is a corporation, partnership,
limited liability company or other registered entity): Nevada


 
Mailing Address (if different
from above):


 
 
 
 
 
 
 
 
 
 
Ref #: 1000420470 : - Vertex Energy, Inc.
Security Agreement (Multiple Use)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 